Citation Nr: 1509951	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  08-05 812	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus. 

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for peripheral neuropathy of the right and left upper extremities, and entitlement to a TDIU.

In December 2008, a Travel Board hearing was held before the undersigned.  A transcript of that proceeding has been associated with the claims folder.

In an April 2009 decision, the Board denied the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected type II diabetes mellitus, and remanded the issue of entitlement to a TDIU.  The Veteran appealed the Board's decision with respect to his claim for service connection for peripheral neuropathy of the bilateral upper extremities to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued an order granting a March 2010 joint motion to remand (JMR) the claim to the Board.  Both issues were again before the Board in April 2011 and August 2013 when they were both remanded for additional development.  Both issues have since been returned to the Board for further appellate consideration. 

As to the Veteran's August 2006 claim for entitlement to a TDIU, both the Appeals Management Center (AMC) in the October 2010 and March 2012 SSOCs, and the Veteran's representative in the July 2013 appellant brief, suggest that this issue is moot in light of the Veteran's receipt of a schedular 100 percent evaluation, effective March 7, 2007.  In the August 2013 Remand, however, the Board explained that the issue of entitlement to a TDIU was not necessarily moot as a consequence of that award.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

Finally, as noted in the April 2009 Board determination and the April 2011 and August 2013 remands, during the December 2008 hearing, the Veteran asserted that he had recently fallen due to his service-connected neuropathy of his bilateral lower extremities and cracked his teeth.  Given the distinct nature of the disability claimed, and the distinct etiology asserted, the Board determined that a new and separate claim of entitlement to service connection for cracked teeth secondary to service-connected peripheral neuropathy of the lower extremities had been raised, which was referred back to the AOJ on both occasions for appropriate action.  It does not appear that this issue was ever addressed.  As such, the issue of entitlement to service connection for cracked teeth, as secondary to service-connected peripheral neuropathy of the lower extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

Further, this claim was remanded for further development again, in August 2013, and now returns before the Board.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1971 to May 1973.

2.  In March 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
Michael Lane
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


